DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 10/19/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 3, 5-7, 15, 17-20 are under examination. 
Claims 2, 4, 8-14, 16 have been cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to provisional application 62/203,501, filed 08/11/2015, has been acknowledged. 
Withdrawn Rejections
The rejection of claims 1, 3, 5-7, 15, 17-20 under 35 U.S.C. 103(a) as being unpatentable over Raes et al. (Genome Biol. 2007; 8(1): R10, pp.1-10) in view of Madencioglu (Probabilistic Modeling and Joint Distribution Model; Lecture Notes, 2014, pages 1-41; Internet hyperlink: https://wiki.eecs.yorku.ca/course_archive/2014-15/W/6339/_media/lecture_16_haluk-presentation.pdf) is withdrawn after further consideration of the claims and in view of applicant’s arguments. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1: 
The instant claims are directed to a computer based system that performs a process, which clearly falls within one of the four statutory categories. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) 
the processor system…configured to process data of an environmental sample…, wherein processor system operations comprise:
identifying error data of the data…wherein identifying the error data comprises running a computer simulation that creates a model of the sample analysis system by generating a joint distribution configured to…identify the properties of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimated actual data of the at least one element; and wherein the joint distribution comprises a plot of the relationship between data of the observed levels of the at least one element in the environmental sample and the estimated actual data of the at least one environmental sample; 
and determining the expected level…based at least in part on an analysis of the properties of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimated actual data of the at least one element in the environmental sample. 
In this case, after careful consideration, the above claims encompass mathematical concepts and/or mathematical relationships. For example, the ‘identifying’ step requires generating a joint distribution model (i.e. a mathematical concept used in statistics) for mathematically relating observed level data and actual level data (i.e. dependent variables) in order to identify properties of the relationship. This position is supported by applicant’s own specification [Figure 6, 0026-0029, 0030], which provides a formula for a joint distribution function model. Thus, there can be little doubt that the above analysis steps encompass an abstract idea. As the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.l (Fed. Cir. 1989).  [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that   Besides the abstract idea, the claim(s) recite the following additional steps/elements:
receiving, from the sample analysis system, the data of the environmental sample…; receiving an estimate of actual data…;
Under the BRI, the above receiving steps merely obtain data (from the analysis stem) for use by the abstract idea and therefore amount to insignificant extra-solution activity that is not indicative of integration into a practical application. See MPEP 2106.05(g). As such, it is the examiner’s position that none of the non-abstract steps apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
With regards to the memory, processor system, and sample analysis system (configured to perform computer-aided analysis), these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform using the computer components as a tool. While this type of automation may improve the quality of the data and/or the life of a practitioner there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016). See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 

With regards to the claimed processor, memory, and sample analysis system, the examiner takes official notice that such elements are well known, routine, and conventional in the art. The courts have also explained that the use of generic computer elements like a microprocessor and memory do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims
Dependent claims 3, 5-7, 17-20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. With regards to claims 3, 5-7, 17-19, these claims are directed to additional computational steps the further limit the specificity of the abstract idea (e.g. determining confidence intervals, running additional iterations, sequencing protocols, pipelines) or further limit the nature of the data used by the abstract idea or the nature of the sample (e.g. fractions of a sample). As such, these claims fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. With regards to claim 20, this claim further limits the sample analysis system to comprise a DNA sequencer and a bioinformatics pipeline (i.e. software instructions). However, the examiner takes official 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 10/19/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant provides a verbose review of the 2019 Revised SME Guidelines and argues that the examiner improperly interpreted the “joint distribution model” as a mathematical concept based on the revised Guidelines. In response, as discussed above, a review of applicant’s own specification [Figure 6, 0026-0029, 0030] teaches a formula for use with the claimed joint distribution function model for relating observed level data and actual level data (i.e. dependent variables) in order to identify properties of the relationship. Furthermore, applicant has not provided any evidence to support the assertion that a joint distribution model is NOT a mathematical concept. This position is clearly contrary to what is known in the art. For example, a review of the prior art of Kaski et al. (Neurocomputing, 2005, 69, pp. 18–41) additionally teaches that joint distribution models is a well-known mathematical tool for statistical analysis that is defined by a mathematical function requiring inputs and outputs (See, e.g. Section 1 and Section 5.2). Notably, the Kaski reference is only provided in response to the issues raised by Applicant, as discussed above. Therefore, when read in light of applicant’s own specification and as evidenced by the prior art, the claimed steps clearly require mathematical concepts and/or mathematical relationships under the Revised Guidance. For these reasons, the claims are directed to a judicial exception. 

Applicant additionally argues that the examiner has not applied any details regarding the “standard” applied under the 2019 Revised SME Guidelines. In response, as discussed above, the two-part analysis requires the examiner to determine if the claim recites a judicial exception (i.e. abstract idea steps), and if the claim “as a whole” (meaning any non-abstract steps that are recited in addition to the abstract idea steps) integrates the exception into a practical application or provide an inventive concept. Therefore,  applicant’s argument is not persuasive because the examiner has properly addressed all of the claimed steps based on the two-step analysis as explained in MPEP 2106.04(II) and the October 2019 Update. For these reasons, applicant’s arguments are not persuasive and the rejection is maintained. 
Nonstatutory Double Patenting
Claims 1, 3, 5-7, 15, 17-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 5-7 of US copending Application No. 14966410. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, reference claim(s) 1 of copending application ‘410 is species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims, discussed above, of the co-pending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619